                                 IN THE UNITED STATES DISTRICT COURT FOR THE
                                     WESTERN DISTRICT OF MISSOURI
                                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
  Plaintiff,                                      )
                                                  )
  v.                                              )                Case no. 19-03167-02-CR-S-RK
                                                  )
DAVID R. CRAIG,                                   )
                                                  )
   Defendant.
                                       MOTION FOR PRETRIAL RELEASE

    1. Defendant is charged with conspiracy to distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine and distribution of a controlled substance.
    2. That on February 10, 2020, this Court held a hearing on the Government’s motion for pretrial
detention and after due consideration ordered the defendant to be detained on this matter without
bail. This order was issued February 18, 2020.
    3. That since that time the United States has found itself in the midst of the COVID-19 pandemic
and defendant believes he is among the vulnerable population in respect to said virus and believes there
has been a change of circumstances that merits the Court’s review of its initial order. Specifically,
defendant is 64 years of age and has a history of breathing difficulty and upper respiratory infections.
    4. If released, defendant would agree to be supervised by Pretrial Services and would comply with
any additional orders of this Court.
    5. If released, defendant would reside at 4014 E. Kearney, Springfield, Missouri with his fiancée
Barbara Rohlman. Defendant wishes the Court to know Ms. Rohlman is blind and needs his assistance.
        WHEREFORE, Defendant respectfully requests the Court reconsider its ruling of February 18,
2020, in light of the coronavirus pandemic and his personal situation as a vulnerable person and grant
him release pending trial or disposition of this matter.


                                                  Respectfully submitted,


                                                   /s/ Gary M. Wilson
                                                  Gary M. Wilson, Mo. Bar # 33877
                                                  1736 E. Sunshine, Ste. 817, Springfield, MO
                                                  Attorney for Defendant David Craig



               Case 6:19-cr-03167-RK Document 38 Filed 04/30/20 Page 1 of 2
                                          CERTIFICATE OF SERVICE
I hereby certify on this 30th day of April, 2020, I electronically filed the foregoing document with the Clerk
of the Court using the CM\ECF system, which sent an email notice of such filing to all CM\ECF participants
in this case.


                                                   /s/ Gary M. Wilson
                                                  Gary M. Wilson




            Case 6:19-cr-03167-RK Document 38 Filed 04/30/20 Page 2 of 2
